DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to communication filed on 6/7/2019.
Claims 1-19, 21 are subject to examination.  Claim 20 is cancelled.  Claim 21 is newly added claim.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 11, 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gladwin et al. U.S. Patent Publication # 2007/0079082 (hereinafter Gladwin) in view of Orsini et al. U.S. Patent # 8,266,438 (hereinafter Orsini)
	With respect to claim 1, Gladwin teaches a method for execution by a processing module that includes a processor, the method comprises: 
	-electronically receiving a data request (i.e. queries) that includes a data slice indicator (Fig. 15 element slice ID)data slice and a timeframe indicator (Paragraph 108-110, 131) and a distributed storage network (abstract) that stores data via a plurality of storage units from at least two diverse locations(Fig. 16 elements 54, 56, 57 ) (Paragraph 103, 104, 115)
	-determining a timestamp based on the timeframe indicator (i.e. timestamp for iCreationTimeMetadata and iModificationTimeMetadata) (Paragraph 131);

	-retrieving the data slice from the distributed storage network (i.e. retrieve data slice and slices may be transmitted across a communication network such as Internet and each stored in a different digital storage device or storage node) (Paragraph 115); and
	-electronically transmitting the data slice via the communication link (i.e. communication network) in response to the data request (i.e. collecting all the slice identification numbers associated with the slices stored in each storage node on the grid)(Paragraph 109-110, 115)
	Although Gladwin teaches a distributed storage network (abstract) that stores data via a plurality of storage units from at least two diverse location(Fig. 16 elements 54, 56, 57 ) (Paragraph 103, 104, 115), Gladwin does not explicitly state/teach locations being “physically” diverse locations.
	Orsini teaches electronically receiving a data request that includes timestamp indicator (i.e. transaction ID along with request having 32 bit time stamp) (column 26 lines 34-41) and a distributed storage network that stores data via a plurality of storage units from at least two physically diverse locations (i.e. each data storage facilities may be advantageously geographically separated)(column 18 lines 47-63).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Orsini’s teaching in Gladwin’s teaching to come up with having storage network that stores data via a plurality of storage units from at least two physically diverse locations.  The motivation for doing so would be it provides redundancy along with addition security measures.
	With respect to claim 2, Gladwin and Orsini teaches the method of claim 1, but Gladwin further teaches wherein the data request includes one or more of a read request indicator, a data object identifier, or a requesting entity identifier (i.e. rebuild list maker collects all the slice identification numbers) (Paragraph 110) 
.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-10, 12-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gladwin et al. U.S. Patent Publication # 2007/0079082 (hereinafter Gladwin) in view of Orsini in view of Osmond et al. U.S. Patent Publication # 2010/0306371 (hereinafter Osmond)
	With respect to claim 3, Gladwin and Orsini teaches the method of claim 1, but fails to further teaches the method further comprises: selecting one data access approach from a set of data access approaches to respond to a second data request for a data object, based on estimated performance levels associated with the set of data access approaches, wherein the selected one data access approach includes directing a requesting entity to access an alternate processing module directly.
	Osmond teaches selecting one data access approach from a set of data access approaches to respond to a second data request for a data object, based on estimated performance levels associated with the set of data access approaches, wherein the selected one data access approach includes directing a requesting entity to access an alternate processing module directly (Paragraph 18, 20).  It would have been obvious to one of ordinary skill in the art before the filing date of the applicant’s invention was made to implement Osmond’s teaching in Gladwin and Orsini’s teaching to come up with selecting one data access approach from set of data access based on estimated performance levels.  The motivation for doing 
	With respect to claim 4, Gladwin, Orsini and Osmond teaches the method of claim 3, but Osmond further teaches method further comprises: issuing a first data response to the requesting entity that includes direction information wherein the requesting entity issues an alternate data access request to the alternate processing module based on the direction information (Paragraph 18, 27-28), and wherein the alternate processing module issues a first alternate data response to the requesting entity that includes the data object in response to receiving the alternate data access request (Paragraph 18, 20-21)
	With respect to claim 5, Gladwin and Orsini teaches the method of claim 1, but does not explicitly  teaches wherein the method further comprises: selecting one data access approach from a set of data access approaches to respond to a second data request for a data object, based on estimated performance levels associated with the set of data access approaches, wherein the selected one data access approach includes accessing the plurality of storage units directly.  Osmond teaches selecting one data access approach from a set of data access approaches to respond to a second data request for a data object, based on estimated performance levels associated with the set of data access approaches, wherein the selected one data access approach includes accessing a set of storage units directly (Paragraph 18, 28). It would have been obvious to one of ordinary skill in the art before the filing date of the applicant’s invention was made to implement Osmond’s teaching in Gladwin and Orsini’s teaching to come up with selecting one data access based on estimated performance level includes access a set of storage units directly.  The motivation for doing so would be so the data access requests can be fulfilled quickly, thereby saving time and movement costs.
	With respect to claim 6, Gladwin, Orsini and Osmond teaches the method of claim 5, but Gladwin further teaches the method further comprises: recovering the data object from the plurality of storage units and issuing a second data response to the requesting entity that includes issuing a set of slice access 
	With respect to claim 7, Gladwin and Orsini teaches the method of claim 1, but Gladwin fails to further teach wherein the method further comprises: selecting one data access approach from a set of data access approaches to respond to a second data request for a data object, based on estimated performance levels associated with the set of data access approaches, wherein the selected one data access approach includes redirecting the data request to an alternate processing module.  Osmond teaches selecting one data access approach from a set of data access approaches to respond to a second data request for a data object, based on estimated performance levels associated with the set of data access approaches, wherein the selected one data access approach includes redirecting the data request to an alternate processing module  (Paragraph 18, 20).  It would have been obvious to one of ordinary skill in the art before the filing date of the applicant’s invention was made to implement Osmond’s teaching in Gladwin and Orsini’s teaching to come up with selecting one data access approach from set of data access based on estimated performance levels.  The motivation for doing so would be so the data access requests can be fulfilled and the future requests can be directed to the right address/container based on storage management.
	With respect to claim 8, Gladwin, Orsini and Osmond teaches the method of claim 7, but Osmond further teaches wherein the method further comprises: issuing a redirect request to the alternate processing module, wherein in response to receiving the redirect request, the data object is obtained by the alternate processing module from one of: a local memory of the alternate processing module or the set of storage units, and wherein the alternate processing module issues the data object via a redirect response to the processing module  (Paragraph 18, 20-21, 27-28).
	With respect to claim 9, Gladwin, Orsini and Osmond teaches the method of claim 7, but Osmond  further teaches wherein the method further comprises: issuing a redirect request to the alternate 
	With respect to claim 10, Gladwin, Orsini and Osmond teaches the method of claim 9, but Osmond further teaches wherein the alternate processing module selects to issue the data object via the second alternate data response based on the estimated performance (Paragraph 18, 20-21).
	With respect to claims 12-19 respectively, teaches same limitation as claims 3-10 respectively, therefore rejected under same basis.
Response to Arguments
Applicant’s arguments with respect to 101 rejection have been deemed persuasive, therefore 101 rejection has been withdrawn .
Applicant’s arguments with respect to amended claim(s) 1, 5, 6, 11, 14, 15,  have been considered but are moot in view of new grounds of rejection.
Applicant’s argument with respect to claim limitation “receiving a data request that includes a data slice indicator” and “data request further includes a timeframe indicator” as been deemed non-persuasive.
Applicant states Gladwin does not teach “receiving a data request that includes a data slice indicator” and “data request further includes a timeframe indicator”.
Examiner respectfully disagrees with the applicant because in Paragraph 108-110, 131, Gladwin teaches electronically receiving a data request (i.e. queries) that includes a data slice indicator (Fig. 15 element slice ID)data slice and a timeframe indicator (Paragraph 108-110, 131) and a distributed storage network (abstract) that stores data via a plurality of storage units from at least two diverse locations(Fig. 16 elements 54, 56, 57 ) (Paragraph 103, 104, 115).  Examiner would like to point out that data slice indicator 
	Therefore, Gladwin teaches the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A).  Haase et al. U.S. Patent # 8,818,936 which in column 7 lines 49-67, teaches determining that the read request should be redirected to the clone from the source to a data retrieval object in the clone read stack.
B).  Loupia et al. WO 2005/060203 which on Page 4 and 5 teaches redirection of the requests including redirection of the future request to the right address.
C).  Guo et al. U.S. Patent Publication # 2005/0286415 which teaches enabling transacted connection to query the subscriber to minimizing overhead and yielding better throughput.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453


/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453